Stillwater mining company Technical report for the Mining operations at Stillwater mining company Stillwater mine, 45°23'n, 109°53'w East boulder mine, 45°30'n, 109°05'w (behre dolbear project 11-030) March 2011 Prepared by: Mr. David m. Abbott, jr., cpg Dr. Richard l. Bullock, p.e. Ms. Betty gibbs Mr. Richard s. Kunter BEHRE DOLBEAR & COMPANY, LTD. 999 Eighteenth Street, Suite 1500 Denver, Colorado 80202 (303) 620-0020 A Member of the Behre Dolbear Group Inc. © 2011, Behre Dolbear Group Inc. All Rights Reserved. www.dolbear.com Technical Report for the Mining Operations at Stillwater Mining Company March 2011 TABLE OF CONTENTS SUMMARY 1 INTRODUCTION 1 EXPLORATION 1 GEOLOGY AND MINERALIZATION 2 DRILLING, SAMPLING METHOD, AND ANALYSES 3 RESOURCES AND RESERVES 3 DEVELOPMENT AND OPERATIONS 5 Mining Operation 5 Processing and Smelter 5 ENVIRONMENTAL COMPLIANCE AND RECLAMATION 6 CONCLUSIONS AND RECOMMENDATIONS 7 INTRODUCTION 8 PERSONNEL INVOLVED AND QUALIFICATIONS 8 SITE EXAMINATIONS 9 UNITS AND DEFINITIONS 9 RELIANCE ON OTHER EXPERTS 10 PROPERTY DESCRIPTIONS AND LOCATIONS 11 ACCESSIBILITY, CLIMATE, LOCAL RESOURCES, INFRASTRUCTURE AND PHYSIOGRAPHY 13 HISTORY 15 GEOLOGICAL SETTING 16 THE J-M REEF 16 9.2 STRUCTURAL GEOLOGY 17 Cross Faults 19 Intrusions 19 DEPOSIT TYPES 20 MINERALIZATION 21 LARGE-SCALE REGULARITY OF THE J-M REEF 21 EXPLORATION 23 DRILLING 24 SAMPLING METHOD AND APPROACH 26 COMMENTS ON SMC'S QUALITY ASSURANCE/QUALITY CONTROL (QA/QC) PROCEDURES 26 SAMPLE PREPARATION, ANALYSES, AND SECURITY 29 DATA VERIFICATION 30 DRILLING 30 SAMPLING AND ANALYSIS 30 ADJACENT PROPERTIES 31 MINERAL PROCESSING AND METALLURGICAL TESTING 32 STILLWATER CONCENTRATOR 32 Stillwater Primary Crushing 32 Stillwater Grinding Circuit 32 Stillwater Flotation Circuit 32 Stillwater Tailings i Technical Report for the Mining Operations at Stillwater Mining Company March 2011 TABLE OF CONTENTS (CONTINUED) EAST BOULDER CONCENTRATOR 34 East Boulder Grinding Circuit 35 East Boulder Flotation Circuit 35 East Boulder Tailings 35 COLUMBUS METALLURGICAL OPERATION 37 SMC's Smelter 37 SMC's Base Metal Refinery 37 SMC's Catalyst Recycle Facility 38 MINERAL RESOURCE AND MINERAL RESERVE ESTIMATES 39 DRILL SECTION INTERPRETATIONS AND WIREFRAME CONSTRUCTION 39 BLOCK MODELING 39 GRADE ESTIMATION - EAST BOULDER MINE 40 GRADE ESTIMATION - STILLWATER MINE 41 RESOURCE/RESERVE DEFINITIONS 42 SMC'S MINERAL RESOURCE ESTIMATES 43 SMC'S PROVEN AND PROBABLE MINERAL RESERVE ESTIMATES 44 MINE LIFE 48 OTHER RELEVANT DATA AND INFORMATION 49 INTERPRETATION AND CONCLUSIONS 50 RECOMMENDATIONS 51 REFERENCES 52 DATE AND SIGNATURE PAGE 53 Richard L. Bullock 58 ADDITIONAL REQUIREMENTS FOR TECHNICAL REPORTS ONDEVELOPMENT PROPERTIES AND PRODUCTION PROPERTIES 62 MINING 62 Stillwater and East Boulder Mining Methods 62 Stillwater Mine Operation 67 The Major Stillwater Mine Off-shaft Deep Mine Development 68 Normal Stillwater Mine Operations 72 Stillwater Mine Production 73 Stillwater Mine Services 75 East Boulder Operation 75 East Boulder Mine Production 77 East Boulder Mine Services 78 SMC's Mining Safety and Health 78 MARKETS 79 CONTRACTS 80 TAXES 81 CAPITAL AND OPERATING COSTS 81 Operating and Capital Cost of the Stillwater Mine 81 Operating and Capital Cost of the East Boulder Mine ii Technical Report for the Mining Operations at Stillwater Mining Company March 2011 TABLE OF CONTENTS (CONTINUED) ENVIRONMENTAL COMPLIANCE AND RECLAMATION 83 Introduction 83 Summary and Conclusions 83 Stillwater Air Permit 84 Stillwater Montana Department of Environmental Quality Permit 84 Revisions to Water Treatment Facilities at East Boulder 84 Groundwater Study at East Boulder 85 Environmental Impact Statement 85 Reclamation Bonding Changes 85 Storm Water Permit at Metallurgical Complex 86 Future Waste Disposal Issues 86 Other Matters 86 CATALYTIC CONVERTER RECYCLE BUSINES iii Technical Report for the Mining Operations at Stillwater Mining Company March 2011 LIST OF TABLES Table 3.1 SMC's Estimated Proven and Probable Mineral Reserves 4 Table 3.2 SMC's Estimated Mineralized Material (United States reporting) or Inferred Mineral Resources (Canadian reporting) in the J-M Reef 5 Table 6.1 Summary of SMC's Mining Claims 12 Table 7.1 Billings, Montana Climate 14 Table 12.1 Surface and Adit Exploration Drill Holes 23 Table 18.1 Stillwater Concentrator Summary Statistics for 2010 33 Table 18.2 East Boulder Concentrator Statistics for 2010 36 Table 19.1 SMC's Estimated Mineralized Material (United States Reporting) or Inferred Mineral Resources (Canadian Reporting) in the J-M Reef 44 Table 25.1 Minimum Mining Widths by Area of the Mine and Mining Method1 72 Table 25.2 Stillwater Mine Production 74 Table 25.3 East Boulder Minimum Mining Widths by Type of Mining Methods 77 Table 25.4 East Boulder Mine Production 77 Table 25.5 SMC's Accident Incident Rate 78 Table 25.6 Stillwater Mine Operating Cost 81 Table 25.7 Previous Stillwater Mine Capital Costs 81 Table 25.8 East Boulder Mine Operating Cost 82 Table 25.9
